       Case: 3:19-cr-00048-JZ Doc #: 40 Filed: 04/27/20 1 of 1. PageID #: 210




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

 UNITED STATES OF AMERICA,                          )   CASE NO.: 3:19CR48
                                                    )
                Plaintiff,                          )   JUDGE JACK ZOUHARY
                                                    )
        v.                                          )
                                                    )   UNOPPOSED MOTION TO EXTEND
 DAMON M. JOSEPH, aka                               )   TIME FOR RESPONSE TO FILE UNDER
 ABDULLAH ALI YUSUF                                 )   THE CLASSIFIED INFORMATION
                                                    )   PROCEDURES ACT
                Defendant.                          )

       The United States of America, by and through its counsel, Michelle M. Baeppler,

Assistant United States Attorney, and Alexandra Hughes, Trial Attorney, National Security

Division, respectfully moves this Court to extend the time for filing motions pursuant to the

Classified Information Procedures Act until June 20, 2020. On March 3, 2020, the Court entered

an Order (ECF No. 37) requiring all motions under the Classified Information Act (“CIPA”) to

be filed by May 20, 2020. Mitigation procedures resulting from the Coronavirus Disease 2019

pandemic has limited the prosecutors’ ability to access and review classified materials. On April

24, 2020, the defense notified the government they do not object to this request. The

government therefore respectfully requests one month of additional time.

                                                        Respectfully submitted,

                                                        JUSTIN E. HERDMAN
                                                        United States Attorney

                                              By:       /s/ Michelle M. Baeppler
                                                        Michelle M. Baeppler (OH: 0065378)
                                                        Assistant United States Attorney
                                                        Federal Building
                                                        2 South Main Street, Room 208
                                                        Akron, OH 44308
                                                        (330) 761-0519
                                                        (330) 375-5492 (facsimile)
                                                        Michelle.Baeppler@usdoj.gov
